NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3434-19

IN SIM HWANG,

          Plaintiff-Appellant,

v.

SHAUNE M. GORDON and
FINANCIAL PACIFIC LSN, INC.,

     Defendants-Respondents.
______________________________

                   Submitted November 17, 2021 – Decided January 14, 2022

                   Before Judges Hoffman, Whipple, and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5791-18.

                   Jae Lee Law, PC, attorneys for appellant (Martin S.
                   Cedzidlo, on the brief).

                   Tompkins, McGuire, Wachenfeld & Barry, LLP,
                   attorneys for respondents (Joseph K. Cobuzio, of
                   counsel; Jared P. DuVoisin and Jennifer A. Kelliher, on
                   the brief).

PER CURIAM
      In this auto-accident case, plaintiff appeals from an April 28, 2020 Law

Division order granting summary judgment in favor of defendants and

dismissing her complaint with prejudice. We reverse and remand.

                                        I.


      We derive the following facts from the record. Plaintiff has been involved

in four motor vehicle accidents: one in 1997 (the 1997 accident), one in 2011

(the 2011 accident), one on February 22, 2017 (the subject accident), and one

on December 16, 2017 (the later accident). 1

      Plaintiff alleges that on February 22, 2017, while driving southbound on

Route 9W in Piermont, New York, a car driven by defendant Shaune M. Gordon

(defendant), and owned by defendant Financial Pacific LSN, Inc., struck

plaintiff's stopped car from behind, pushing her vehicle "approximately 100 [to]

150 feet from [the] point of impact."

      In her answers to interrogatories, plaintiff claimed she sustained the

following permanent injuries in the subject accident:

               • Disc herniation at L3-4.


1
    According to plaintiff, her 1997 accident occurred in South Korea, in
approximately 1997, with her "sustain[ing] low back injuries[,] which required
fusion surgery." The 2011 accident occurred in Ridgefield on December 30,
2011, when another vehicle struck plaintiff's car from behind.
                                                                          A-3434-19
                                        2
                • Disc herniation at C4-5, C5-6.
                • Ulnar[-]sided tear of the TFCC, 2 right wrist.

                • Partial tear of the supraspinatus tendon, and tear
                  of the superior labrum, and partial tear of the
                  rotator cuff/supraspinatus right shoulder.

                • Bilateral C5, C6, L5 and S1 radiculopathy.

                • Cervical sprain/strain.

                • Lumbar sprain/strain.

                • Thoracic sprain/strain.

                • Bilateral shoulder sprain/strain.




2
    According to the American Society for Surgery of the Hand,

             The Triangular Fibro[-]Cartilage Complex, or TFCC, is
             an important structure in the wrist. The TFCC is made
             of tough fibrous tissue and cartilage. This tissue
             supports the joints between the end of the forearm
             bones (radius and ulna), adding to their stability. The
             TFCC also helps connect the forearm with the small
             bones in the ulnar side ("pinkie finger" side) of the
             wrist.

             [TFCC Tear: Causes and Symptoms, AMERICAN
             SOCIETY       FOR    SURGERY    OF     THE     HAND,
             https://www.assh.org/handcare/condition/tfcc-tear (last
             visited Jan. 6, 2022).]
                                                                       A-3434-19
                                        3
While plaintiff acknowledged she previously received "treatment for injuries,

and had surgery, to her lumbar and cervical spine," she did not assert a claim

that the subject accident aggravated any previously sustained injuries.

      During discovery, plaintiff produced reports from two doctors: Dr. Marc

S. Arginteanu, a neurosurgeon, and Dr. Sanford R. Wert, an orthopedic surgeon.

Dr. Arginteanu addressed plaintiff's spinal injuries, while Dr. Wert described

plaintiff's shoulder injuries. We address the reports of these doctors in turn.

                                A. Dr. Arginteanu

      We begin with a review of treatment Dr. Arginteanu rendered to plaintiff

following her 2011 accident. In a report dated April 15, 2013, Dr. Arginteanu

stated that plaintiff suffered multiple herniated discs, including a herniated disc

at L4-L5, as a result of the December 2011 accident. He recounted that plaintiff

"underwent surgery in December 2012 . . . . consist[ing] of removal of some of

the old screws that she had placed in Korea" and "reconstruction of the [lumbar]

spine with screws, rods, and bone graft, removal of the disc, and replacement

with a carbon fiber cage at the L4-L5 level." In conclusion, Dr. Arginteanu

opined, "It is my belief that [plaintiff] will require surgery in the future regarding

the cervical spine which will be similar in nature to the lumbar spine surgery"




                                                                               A-3434-19
                                          4
and "she additionally will have some element of permanency in the following

manner":

                  She has permanent implantations of internal
                  fixation devices including screws, rods, and disc
                  replacement cages in the lumbar spine.

                  Additionally, she has permanency on the basis of
                  her pain despite it being six months after surgery
                  she still has pain in the lumbar spine which
                  persists.

                  Her prognosis at this point is guarded for
                  complete recovery. I do think she will need
                  further surgery. Furthermore, if further surgery
                  is needed [on] the cervical spine, I do believe it
                  is on the basis of the motor vehicle accident that
                  is captioned above.

      Following the subject accident in February 2017, Dr. Arginteanu issued a

report dated March 25, 2019, wherein he noted he has "had a long association

with [plaintiff,]" having "initially known [her] due to an accident she had

suffered in the past[,] which resulted in her requiring surgery upon the lumbar

spine for decompression, fusion, and instrumentation."         According to Dr.

Arginteanu, plaintiff's "underlying spinal condition . . . was exacerbated by [the

subject] accident." His report recounted:

            Immediately after [the subject] accident[,] [plaintiff]
            began to have pain both in the cervical and in the
            lumbar spine. The pain in the cervical and lumbar spine
            radiated down four extremities. She had complaints of

                                                                            A-3434-19
                                        5
              numbness and weakness. She had dysfunction of her
              hands. She had gait difficulty.

                    In March of 2017, I examined her in the office
              and found her to have a broad-based gait, a positive
              Romberg sign (when she closed her eyes she swayed
              and almost fell over). She had tenderness and muscular
              spasms throughout the spine. She had numbness of the
              extremities and weakness of several muscular groups:
              Biceps and triceps on the left upper extremity and
              quadriceps in the right lower extremity.

                    Based upon her symptoms, I performed further
              imaging studies[,] including MRI scans at Englewood
              Hospital and saw her back in the office approximately
              one month later (April 2017). In the office visit in
              April, I found that her examination deteriorated with
              worsening myelopathic reflexes (indicating spinal cord
              compression).

                    My personal review of her MRIs of the spine
              revealed disc herniation at C4-C5 and C5-C6[,] with
              stenosis of the spine at C4-C5 and C5-C6.

                    Additionally, I reviewed an MRI of her lumbar
              spine that revealed bulging disc with stenosis at
              multiple levels[,] worst at L3-L4 (the level above the
              previous surgery).

      Dr. Arginteanu opined the subject accident's "exacerbation of the

underlying condition caused her to need surgery on the cervical spine" and "on

the lumbar spine." Dr. Arginteanu performed the surgeries, which he described

as follows:



                                                                        A-3434-19
                                        6
            On August 10, 2017, the patient underwent an anterior
            cervical discectomy with removal of the discs between
            C4 and C5 as well as C5 and C6 and replacement of
            these discs with cages and bone graft and internal
            fixation of the spine with titanium plate and screws at
            C4, C5, and C6.

                   On the date of August 24, 2017, she underwent
            lumbar decompression, fusion, and instrumentation
            with removal of the disc between L3 and L4, removal
            of laminar bone between L3 and L4, replacement of the
            disc with a cage and bone graft and placement of
            titanium screws and rods in the lumbar spine.

      Following the surgeries, Dr. Arginteanu "saw [plaintiff] on multiple

occasions after these major spinal reconstructions of the cervical and lumbar

areas. Although she was better than before surgery[,] she was still worse than

before the motor vehicle accident that she sustained on February 22, 2017." He

ultimately opined that plaintiff:

            will have permanency both in the cervical and in the
            lumbar spine. She will have permanent implantation of
            internal fixation devices, permanent limitation in
            mobility of the spine, and permanent abnormality in the
            anatomy of the spine. This permanency is due to the
            exacerbation, which, in turn is due to the accident of
            February 22, 2017.

      After the later accident occurred on December 16, 2017, about ten months

after the subject accident, Dr. Arginteanu continued to evaluate and treat

plaintiff. In a "Neurosurgical Follow-Up" report dated March 28, 2018, Dr.


                                                                        A-3434-19
                                      7
Arginteanu documented that "[i]mmediately after the [later accident, plaintiff]

had an exacerbation in her lower back pain[,] as well as exacerbation of the

cervical spinal pain." However, he found X-rays of plaintiff showed there were

"no complications of internal fixation devices[,]" with MRI testing on March

28, "look[ing] fine through the areas of surgery[;]" however, he did note "disc

derangement" at L2-3. At the time, Dr. Arginteanu recommended "further

nonsurgical care including physical therapy . . . and . . . potentially epidural

injections"; however, he acknowledged surgery may be indicated if her

condition does not improve.

                                  B. Dr. Wert

      Dr. Wert prepared a narrative report dated September 9, 2019, concerning

plaintiff's shoulder injuries sustained in the subject accident .       Dr. Wert

diagnosed plaintiff with a "SLAP 3 tear" and "[p]artial supraspinatus tendon

tear," both in her right shoulder, and "state[d] with a reasonable degree of

medical certainty that the injury to her right shoulder is causally related to the


3
   According to the Cleveland Clinic, a SLAP tear occurs when a person tears
the cartilage in the inner part of the shoulder joint. SLAP Tear, CLEVELAND
CLINIC, https://my.clevelandclinic.org/health/diseases/21717-slap-tear (last
visited Jan. 6, 2022). "Superior Labrum, Anterior to Posterior tears (SLAP
tears), also known as labrum tears, represent 4 to 8 [percent] of all shoulder
injuries." Ibid.


                                                                            A-3434-19
                                        8
[subject accident]." The report provided the following history and findings

about the injuries plaintiff sustained in the subject accident:

            MEDICAL TREATMENT:

                   Following the accident, [plaintiff] came under
            the care of clinicians at New Jersey Prime Clinic[,]
            where she received physical therapy, chiropractic
            treatment and acupuncture treatment. MRI of the right
            shoulder performed on 8/14/17 revealed a partial tear
            of the supraspinatus with tendinosis and a [SLAP] tear.

                   Due to continued pain and positive MRI of the
            right shoulder, [plaintiff] was referred to my New
            Jersey office for orthopedic consultation. Examination
            of the right shoulder on 9/8/17 revealed significant
            decreases in range of motion with positive Hawkins and
            O'Brien tests. I recommended arthroscopic surgery of
            the right shoulder and [plaintiff] agreed. [Plaintiff] was
            involved in another accident on 12/16/17 and re-injured
            her right shoulder. Arthroscopy was performed on
            8/16/18.

            IMPRESSION:

            [Plaintiff] injured her right shoulder in a motor vehicle
            accident on 2/22/17. I can state with a reasonable
            degree of medical certainty that her injury to her right
            shoulder is causally related to the motor vehicle
            accident on 2/22/17.

            With a reasonable degree of medical certainty, I can
            state that the injury to the right shoulder is a permanent
            one and [plaintiff] will not return to pre-accident status.




                                                                          A-3434-19
                                         9
      Dr. Wert continued to treat and evaluate plaintiff after her later accident,

in December 2017. Following an office visit on August 7, 2018, Dr. Wert noted:

            [Plaintiff] presents today for follow-up evaluation of
            the right shoulder and right knee injury, sustained as a
            result of the [later accident]. The patient underwent
            arthroscopy surgery of the right knee on 5/4/18[;] at this
            time[,] she has slight pain but is improving. Presently
            she complains of continued pain in the right shoulder.
            This injury was an aggravation of a previous re-injury
            due to [the subject accident].

Dr. Wert set forth the following diagnoses and recommendations:

            Findings: MRI both pre[-] and post[-]accident are
            similar (partial supraspinatus tear). The patient . . . is
            very symptomatic in her right shoulder. Although MRI
            shows no interval change, the patient is still in need of
            treatment to the right shoulder.

            Disability: the patient has significant pain and
            limitations in the right shoulder. She is given an
            estimate[d] disability of [twenty-five percent] for [the
            subject] accident and [seventy-five percent] disability
            from [the later] accident[.]

            Recommendations: The patient was recommended to
            consider undergoing a surgical procedure of the right
            shoulder, due to patient's present and ongoing
            symptomatology, positive objective findings on
            examination, and unfavorable response to conservative
            treatment. . . . The patient agreed to this option and
            surgery was scheduled on 8/15/18. . . .

      Plaintiff filed suit against defendants in August 2018. After discovery

closed on February 4, 2020, defendants moved for summary judgment. On April

                                                                            A-3434-19
                                       10
28, 2020, the motion judge granted defendants' motion and ordered plaintiff's

complaint "dismissed in its entirety with prejudice pursuant to Rule 4:46." The

judge issued a six-page "rider to the order" setting forth his reasons for granting

summary judgment to defendants.        The judge stated that because plaintiff

"experienced a low back injury in the [1997 accident] and the [2011 accident] ,"

plaintiff was required to "produce comparative evidence to move forward with

the causation element of [her] tort action." The judge found plaintiff's two

experts, Dr. Wert and Dr. Arginteanu, failed to provide a sufficient comparative

analysis to establish causation and damages. Thus, the judge found, after giving

all favorable inferences to plaintiff, that plaintiff failed to meet "her burden of

proof in establishing causation and apportionment of damages." This appeal

followed, with plaintiff asserting that she provided sufficient evidence that she

sustained permanent injuries caused by the subject accident and that the motion

judge failed to view all evidence and inferences therefrom in the light most

favorable to her, as the non-moving party.

                                        II.

      We review a grant of summary judgment using the same standard that

governs the motion judge's decision. RSI Bank v. Providence Mut. Fire Ins.

Co., 234 N.J. 459, 472 (2018) (citing Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)).


                                                                             A-3434-19
                                       11
Under that standard, summary judgment is appropriate if "the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment or order as a

matter of law." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 528-29

(1995) (quoting R. 4:46-2). "An issue of material fact is 'genuine only if,

considering the burden of persuasion at trial, the evidence submitted by the

parties on the motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the trier of fact.'"

Grande v. St. Clare's Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat, 217

N.J. at 38).

      We must give the non-moving party "the benefit of the most favorable

evidence and most favorable inferences drawn from that evidence." Est. of

Narleski v. Gomes, 244 N.J. 199, 205 (2020) (quoting Gormley v. Wood-El, 218

N.J. 72, 86 (2014)); however, we owe no special deference to the motion judge's

legal analysis. RSI Bank, 234 N.J. at 472 (citing Templo Fuente De Vida Corp.

v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016)).

      The holder of every standard automobile liability insurance policy must

select one of two tort options: the "[l]imitation on lawsuit option" or the "[n]o


                                                                             A-3434-19
                                       12
limitation on lawsuit option." N.J.S.A. 39:6A-8. A person covered by an

insurance policy with the limitation on the lawsuit option enjoys only "a limited

right of recovery" for noneconomic damages sustained in automobile collisions.

DiProspero v. Penn, 183 N.J. 477, 486 (2005). When plaintiffs are covered by

the limitation on lawsuit option, they are bound to the so-called "verbal

threshold" and may only recover in tort for non-economic damages if they

"vault" the threshold. Davidson v. Slater, 189 N.J. 166, 181 (2007). To vault

the verbal threshold, a plaintiff is generally confronted with two burdens.

      First, in order to seek non-economic damages, plaintiffs with the verbal

threshold must show that "as a result of bodily injury, arising out of

[defendants'] . . . operation, . . . or use of . . . [their] automobile[s] . . . in this

State . . . [they suffered] a permanent injury within a reasonable degree of

medical probability, other than scarring or disfigurement." 4 N.J.S.A. 39:6A-

8(a). A "permanent injury" is one that "has not healed to function normally and

will not heal to function normally with further medical treatment." Ibid.

      Second, in order to seek non-economic damages, plaintiffs with the verbal

threshold must show that their injuries were proximately caused by defendants'


4
   Alternatively, plaintiffs may show they "sustained a bodily injury which
results in death; dismemberment; significant disfigurement or significant
scarring; displaced fractures; [or] loss of a fetus . . . ." N.J.S.A. 39:6A -8(a).
                                                                                 A-3434-19
                                          13
negligence. Davidson, 189 N.J. at 185. "[T]he issue of a defendant's liability

cannot be presented to the jury simply because there is some evidence of

negligence. There must be evidence or reasonable inferences therefrom showing

a proximate causal relation between defendant's negligence, if found by the jury,

and the resulting injury." Ibid. (internal quotation marks and citations omitted).

      Once a plaintiff proves permanent injury as to one body part, the verbal

threshold imposes no impediment to recovery for non-economic damages caused

by injuries to other body parts, regardless of whether those injuries are

permanent. Johnson v. Scaccetti, 192 N.J. 256, 261-62 (2007) (stating "that

once a plaintiff suffers a single bodily injury that satisfies a threshold category,

the jury may consider all other injuries in determining noneconomic damages").

      The Court in Davidson addressed the evidentiary burdens of a plaintiff

who had a history of prior injuries, but did not plead aggravation in seeking

damages for injuries allegedly caused by a single recent automobile collision.

Davidson, 189 N.J. at 169. The trial court had dismissed plaintiff's complaint

on summary judgment, holding that the plaintiff was required to distinguish

between the prior injuries and those caused by the new accident. Ibid. The

Court held that the trial court erred, concluding that the plaintiff could "carry

her burden of moving forward in her non-aggravation case by demonstrating the


                                                                              A-3434-19
                                        14
existence of a 'permanent' injury resulting from the automobile accident without

having to exclude all prior injuries to the same body part." Id. at 170. The Court

explained:

             When a plaintiff alleges aggravation of pre[-]existing
             injuries as the animating theory for the claim, then
             plaintiff must produce comparative evidence to move
             forward with the causation element of that tort action.
             When a plaintiff does not plead aggravation of pre-
             existing injuries, a comparative analysis is not required
             to make that demonstration. AICRA does not impose
             on plaintiff any special requirement for a comparative-
             medical analysis in respect of causation in order to
             vault the verbal threshold.

             [Ibid.]

      The Court grounded its holding in "basic tort principles of causation and

burden allocation as between plaintiffs and defendants." Ibid. The need for a

comparative analysis depends "on traditional principles of causation and burden

allocation applicable to tort cases generally." Id. at 184.

      The Court recognized that a plaintiff who does not provide a comparative

analysis may be caught flat-footed, if a defendant on summary judgment offers

evidence "that no reasonable fact-finder could conclude that the defendant's

negligence caused plaintiff's alleged permanent injury." Id. at 187-88.

       Unlike in Davidson, where a defense expert questioned the causative

effect of the plaintiff's recent accident, the motion record here includes no expert

                                                                              A-3434-19
                                        15
reports from any defense experts opining that plaintiff's current injuries were

caused by her other accidents. See id. at 187 (citing with approval McCray v.

Chrucky, 66 N.J. Super. 124, 128-29 (App. Div. 1961) for the proposition that

a "defendant must persuade [the] jury that damages were due to [a] preexisting

condition").

      With respect to plaintiff's back injuries, Dr. Arginteanu's observation of

an exacerbation is not the functional equivalent of pleading aggravation. Dr.

Arginteanu noted plaintiff's onset of significant symptoms following the subject

accident, including cervical and lumbar pain radiating down all four extremities,

numbness, weakness, hand dysfunction, and gait difficulty. After reviewing

imaging studies one month later, which revealed herniations caused or made

worse by the subject accident, plaintiff underwent major surgery to her cervical

spine on August 10, 2017, and major surgery to her lumbar spine on August 24,

2017. Plaintiff seeks compensation for the injuries caused by the trauma she

sustained in the subject accident.

      In sum, plaintiff was not obliged to provide a comparative analysis of her

past, present, and subsequent injuries for purposes of satisfying AICRA. See

Davidson, 189 N.J. at 186. Nor, applying basic principles of tort law and burden

allocation, was plaintiff required as part of her prima facie case, to provide such


                                                                             A-3434-19
                                       16
a comparative analysis, because plaintiff did not plead aggravation of a pre-

existing injury. Id. at 187; see also Johnson, 192 N.J. at 284.

      We consider next whether plaintiff was required to differentiate between

the relative causative effects of the two collisions. "Although rare, a case may

arise where damages cannot be apportioned between two or more accidents."

Campione v. Soden, 150 N.J. 163, 175 (1997). In such a case, we have held that

the innocent plaintiff should not be barred from recovery. Id. at 184-85.

      Before adoption of the Comparative Negligence Act (the Act), N.J.S.A.

2A:15-5.1 to -5.3, we addressed a case involving the claims of plaintiffs who

were occupants of a vehicle that was struck in a head-on collision, and then a

few minutes later, struck by a second vehicle. Hill v. Macomber, 103 N.J. Super.

127, 131-32 (App. Div. 1968). Those plaintiffs offered no proofs that would

have enabled the jury to allocate their damages among the tortfeasors. We held

that the tortfeasors would be jointly and severally liable. We relied on "[t]he

majority view in our country . . . [that] where there are collisions in rapid

succession producing a single end result, and no proof as to what damage was

separately caused by each collision, . . . both tortfeasors [shall be] jointly and

severally responsible." Id. at 136. We explained that "it is better that a plaintiff,

injured through no fault of his own, should be compensated by both tortfeasors,


                                                                               A-3434-19
                                        17
even though one of them may pay more than his theoretical share of the damage

which his wrong has helped to create, than that the injured party have no

recovery." Id. at 137.

      However, the Act severely limited joint and several liability, and the

viability of the result in Hill, which imposed joint and several liability.

Campione, 150 N.J. at 175. The Court inferred that "the legislative objective

would be achieved by requiring juries to apportion damages between the

successive accidents and to apportion fault among the parties responsible for

each accident."   Id. at 184.    However, if the trial court determines that

apportionment by the jury is simply not possible, the Court held, the Act would

not bar recovery by a plaintiff; instead, the trial court would be required to

apportion damages equally among multiple tortfeasors.

            At the conclusion of a trial where allocation of damages
            among multiple tortfeasors is an issue, the trial court is
            to determine, as a matter of law, whether the jury is
            capable of apportioning damages. The absence of
            conclusive evidence concerning allocation of damages
            will not preclude apportionment by the jury, but will
            necessarily result in a less precise allocation than that
            afforded by a clearer record. If the court establishes as
            a matter of law that a jury would be incapable of
            apportioning damages, the court is to apportion
            damages equally among the various causative events.
            If the court concludes that the jury would be capable of
            apportioning damages, the jury should be instructed to
            do so.

                                                                         A-3434-19
                                       18
            [Ibid. (citations omitted).]

      While the joint-and-several liability approach to the successive accident

case is no longer viable, the Act as interpreted by Campione does not impose on

a plaintiff the burden of proving apportionment in a successive accident case.

Campione, 150 N.J. at 184-85. Hill held that the absence of such proofs by the

plaintiffs in that case was not essential to their right to recover. Hill, 103 N.J.

Super. at 135. Likewise, the absence of such proofs after the Act, as construed

by the Court in Campione, is not necessarily fatal to a plaintiff's claim; rather,

the defendants may present evidence to enable the jury to allocate damages

among multiple accidents. Campione, 150 N.J. at 184.

      This allocation of burdens is consistent with the Restatement (Second) of

Torts § 433B(2) (Am. Law Inst. 1965):

            Where the tortious conduct of two or more actors has
            combined to bring about harm to the plaintiff, and one
            or more of the actors seeks to limit his liability on the
            ground that the harm is capable of apportionment
            among them, the burden of proof is upon each such
            actor.

      If there is a failure of proof by defendants, liability remains upon them.

Id., § 433B, comment d. The rule is based on the same rationale enunciated in

Hill: "As between the proved tortfeasor who has clearly caused some harm, and


                                                                             A-3434-19
                                       19
the entirely innocent plaintiff, any hardship due to lack of evidence as to the

extent of the harm caused should fall upon the former." Ibid.

      Notwithstanding the Court's clarification in Davidson, defendants

maintain that plaintiff was required to present proof as to which collision caused

plaintiff's injuries.   They also argue that – notwithstanding the fact that

plaintiff's complaint contained no allegations of aggravation of past injuries –

the motion judge correctly held that plaintiff was required to differentiate

between the injuries she sustained in the subject accident and the injuries she

sustained in her other accidents. We disagree and conclude that 1) since plaintiff

did not plead aggravation, she was not required to offer a medical analysis

comparing her past injuries or later injuries, and her current injuries; and 2)

defendants, as opposed to plaintiff, should have been assigned the burden to

differentiate the causative effect of the respective collisions.

      A "defendant, in response to an allegation that his negligence has caused

injury, possesses the right of demonstrating by competent evidence that th at

injury 'could' have been caused, wholly or partly, by an earlier accident or by a

pre-existing condition." Davidson, 189 N.J. at 187. Still, if a plaintiff not

alleging aggravation of pre-existing injuries overcomes these risks and

"produces evidence on all basic elements of her [or his] pled tort action" despite


                                                                            A-3434-19
                                        20
not producing a comparative analysis, "her [or his] case may proceed to trial,

except when the defendant can show that there is no genuine factual issue as to

an element of the plaintiff's tort claim." Ibid.

      Plaintiff argues she presented sufficient "evidence of injuries to two

separate and distinct parts of the body — the spinal column, and the shoulder to

survive defendants' summary judgment motion." While plaintiff admits she had

pre-existing spinal injuries, she asserts that Dr. Arginteanu sufficiently

distinguished the aggravation from the pre-existing spinal injuries. Specifically,

plaintiff emphasizes that Dr. Arginteanu

            stated his medical opinion with a reasonable degree of
            medical probability that the new injuries which the
            plaintiff suffered in this accident were the animating
            reason for the plaintiff to have undergone two new
            fusion surgeries of the spine, one in the lumbar region
            which expands the prior surgery, and an entirely new
            cervical fusion surgery.

Plaintiff further contends she alleged that the subject accident caused her to

suffer a new permanent injury to her shoulder. She argues Dr. Wert "causally

related [her] shoulder injury to this accident and performed a comparative

analysis between this accident and [the] subsequent accident . . . ." These proofs

were sufficient to overcome summary judgment because "[a] jury could

reasonably determine that . . . plaintiff suffered an injury caused related to [the


                                                                             A-3434-19
                                       21
subject] accident . . . ." We agree with plaintiff that her experts provided

sufficient causation opinions to survive summary judgment.

      We further consider whether plaintiff was required to differentiate

between the relative causative effects of the two collisions. "Although rare, a

case may arise where damages cannot be apportioned between two or more

accidents." Campione, 150 N.J. at 175. In such a case, we have held that the

innocent plaintiff should not be barred from recovery. Id. at 184-85.


            At the conclusion of a trial where allocation of damages
            among multiple tortfeasors is an issue, the trial court is
            to determine, as a matter of law, whether the jury is
            capable of apportioning damages. The absence of
            conclusive evidence concerning allocation of damages
            will not preclude apportionment by the jury, but will
            necessarily result in a less precise allocation than that
            afforded by a clearer record. If the court establishes as
            a matter of law that a jury would be incapable of
            apportioning damages, the court is to apportion
            damages equally among the various causative events.
            If the court concludes that the jury would be capable of
            apportioning damages, the jury should be instructed to
            do so.

            [Ibid. (citations omitted).]

      This allocation of burdens is consistent with the Restatement (Second) of

Torts § 433B(2) (1965):




                                                                         A-3434-19
                                       22
            Where the tortious conduct of two or more actors has
            combined to bring about harm to the plaintiff, and one
            or more of the actors seeks to limit his liability on the
            ground that the harm is capable of apportionment
            among them, the burden of proof is upon each such
            actor.

If there is a failure of proof by defendants, liability remains upon them. Id., §

433B, comment d. The rule is based on the same rationale enunciated in Hill:

"As between the proved tortfeasor who has clearly caused some harm, and the

entirely innocent plaintiff, any hardship due to lack of evidence as to the extent

of the harm caused should fall upon the former."        Ibid. We conclude that

plaintiff was not obliged to present proof apportioning the damage between the

subject accident and her other accidents, as an essential element of his claim.

      Our decision in Reichert v. Vegholm, 366 N.J. Super. 209 (App. Div.

2004), cited by defendants, does not compel a different result. In that case, the

plaintiff sustained injuries to her neck, arms, and knee after a fall. Id. at 212.

Almost a month later, the plaintiff suffered injuries to the same body areas in an

automobile collision. Ibid. Plaintiff's medical expert was unable to apportion

the plaintiff's damages. Id. at 212. The jury returned a no cause verdict on the

plaintiff's claim against the tortfeasor in the automobile incident, finding that

the plaintiff "did not sustain either an injury or an aggravation of any injury as

a proximate cause of the automobile accident." Ibid.

                                                                            A-3434-19
                                       23
      On appeal, the plaintiff argued that defendants should have borne the

burden of apportioning damages. Ibid. We reviewed our case law in which the

apportionment burden, generally imposed on a tort plaintiff, had been allocated

to defendants. Id. at 214-15. We noted that these exceptional cases usually

involved both an innocent plaintiff, and defendants better suited than the

plaintiff to marshal evidence regarding apportionment. Id. at 216.

      However, we do not view both elements as an ironclad prerequisite to

relieving a plaintiff of the burden of apportioning damages.          See O'Brien

(Newark) Cogeneration, Inc. v. Automatic Sprinkler Corp. of Am., 361 N.J.

Super. 264, 275 (App. Div. 2003) (stating that the burden is "[o]ften . . . shifted

to defendants with more expertise or better access to relevant apportionment

proofs"). The Campione formulation allows equal allocation among defendants

in order to secure a recovery for innocent plaintiffs where neither side has access

to apportionment proofs. Campione,150 N.J. at 184-85.

      Between an entirely innocent plaintiff and a culpable defendant, fairness

requires that the apportionment burden be placed on the culpable defendant.

This is so because, without transferring the burden, plaintiff's failure of proof

may result in dismissal of the case. O'Brien, 361 N.J. Super. at 275. Dismissal




                                                                             A-3434-19
                                       24
for failure to precisely allocate damages is unfair when an entirely innocent

plaintiff has clearly suffered some injury at the hands of a negligent defendant.

      After reviewing the verbal threshold statute, we see no requirement that

the comparing expert assign percentages of the injury caused by each accident.

See, e.g., Johnson v. Scaccetti, 192 N.J. 256, 262-66, 284 (2007); Bennet v.

Lugo, 368 N.J. Super. 466, 473-76 (App. Div. 2004) (finding a comparative

analysis sufficient even though the physician did not offer percentages of

causation from multiple injuries, but rather offered a detailed evaluation and

treatment to establish causation, producing an "objective medical basis to

substantiate" plaintiff's claims).

      We also disagree with the motion judge's determination to reject the

opinions of Dr. Arginteanu and Dr. Wert as net opinions. Both doctors examined

plaintiff, had her undergo testing to assist them in diagnosing her injuries, and

then provided treatment in the form of surgical procedures.        Their reports

adequately describe the injuries they diagnosed, their causal connection to the

subject accident, and the resulting treatment they provided.

      "An opinion that lacks . . . foundation and consists of bare conclusions

unsupported by factual evidence is inadmissible as a net opinion." Anderson v.

A.J. Friedman Supply Co., Inc., 416 N.J. Super. 46, 74 (App. Div. 2010).


                                                                           A-3434-19
                                      25
"Simply put, the net opinion rule 'requires an expert to give the why and

wherefore of his or her opinion, rather than a mere conclusion.'"        State v.

Townsend, 186 N.J. 473, 494 (2006) (quoting Rosenberg v. Tavorath, 352 N.J.

Super. 385, 401 (App. Div. 2002)). Both Dr. Arginteanu and Dr. Wert isolated

specific injuries or degrees of injury caused by the subject accident. We are

satisfied their reports did not constitute net opinions.

      While Dr. Arginteanu's reports for the 2011 accident and the subject

accident indicate that plaintiff suffered herniations of the cervical discs at the

C4-C5 and C5-C6 after both accidents, his March 25, 2019 report establishes

causation between the subject accident and further injury. Plaintiff underwent

an anterior cervical discectomy surgery on these discs following the subject

accident. This surgery involved the removal of the discs at these levels and

"replacement of these discs with cages and bone graft and internal fixation of

the spine with titanium plate and screws . . . ." Since plaintiff did not require

surgery during the six years between the 2011 accident and the subject accident,

causation between the subject accident and injuries requiring surgery – six

months after the subject accident – can be reasonably inferred. In addition, we

note that this surgery occurred in August 2017, four months before the later

accident.


                                                                            A-3434-19
                                        26
      Moreover, Dr. Arginteanu stated in his "Neurosurgical Follow-Up" report

dated March 28, 2018, after the later accident, that there were "no complications

of internal fixation devices" and "[i]t looks fine through the areas of surgery."

Thus, Dr. Arginteanu established plaintiff's injuries to the C4-C5 and C5-C6

discs resulted from the subject accident.

      Similarly, while both Dr. Arginteanu's reports for the 2011 accident and

the subject accident showed plaintiff suffered bulging and stenosis of multiple

lumbar discs, the subject accident caused plaintiff to undergo surgery involving

"lumbar decompression, fusion, and instrumentation with removal of the disc

between L3 and L4, removal of laminar bone between L3 and L4, replacement

of the disc with a cage and bone graft and placement of titanium screws and rods

in the lumbar spine." Thus, his reports support causation between the subject

accident and injury to the L3-L4 level requiring surgery.

      Dr. Wert also distinguished between the shoulder injuries plaintiff

suffered in the subject accident and the later accident. Dr. Wert made clear that

plaintiff first suffered the shoulder injury from the subject accident, specifically

"a partial tear of the supraspinatus with tendinosis and a SLAP tear." Before the

later accident, Dr. Wert had recommended surgery on the shoulder. Following




                                                                              A-3434-19
                                        27
the later accident, Dr. Wert noted plaintiff suffered "an aggravation" and "re-

injury" to her right shoulder.

      Based upon our review of the record, viewed in the light most favorable

to plaintiff as the non-moving party, a reasonable factfinder could find that

defendants' conduct caused additional injury to plaintiff's spine, with resulting

surgery and disability, as well as plaintiff's shoulder tear injury, with resulting

surgery and disability. Whether causation exists is a question for the factfinder.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                             A-3434-19
                                       28